NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 23, 2014
                                  Decided May 23, 2014

                                         Before

                          ANN CLAIRE WILLIAMS, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 14‐1069

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Southern District of Illinois.


      v.                                       No. 03‐CR‐30161‐MJR


DEGNERIC WHITE,                                Michael J. Reagan,
    Defendant‐Appellant.                       Judge.


                                       O R D E R

       Degneric White began serving concurrent 3‐ and 5‐year terms of supervision in
October 2010 after completing prison terms for drug possession, 21 U.S.C. § 841(a)(1),
and being a felon in possession of a gun, 18 U.S.C. § 922(g)(1). In May and June 2013, he
distributed crack near an elementary school, leading to four new criminal convictions.
21 U.S.C. §§ 841(a)(1), 860. Based on these violations, the district court revoked White’s
supervised release and reimprisoned him for 2‐ and 3‐ year terms, to run consecutively.
White has filed a notice of appeal challenging the revocation, but his appointed lawyer
contends that the appeal is frivolous and moves to withdraw under Anders v. California,
386 U.S. 738, 744 (1967). We invited White to comment on counsel’s motion, but he did
not respond. See CIR. R. 51(b). Counsel has submitted a brief that explains the nature of
No. 14‐1069                                                                            Page 2

the case and addresses the issues that an appeal of this kind might be expected to
involve. Because the analysis in the brief appears to be thorough, we limit our review to
the subjects that counsel has discussed. See United States v. Bey, ‐‐‐ F.3d ‐‐‐, 2014 WL
1389090, at *2 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel first notes that White admitted to the drug violations in the district court
and does not wish to dispute his admissions on appeal. Thus counsel properly omits
any discussion of the district court’s finding that White violated a condition of his
supervision. See United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010).

        In his Anders submission, counsel examines the court’s guidelines calculations,
but he informs us that he did not find even a potential error. White had a criminal‐
history category of V at the time of his original sentencing, and counsel rightly notes
that this category is the one used at revocation. See U.S.S.G. § 7B1.4 cmt. n.1; United
States v. McClanahan, 136 F.3d 1146, 1149–50 (7th Cir. 1998). Because White’s violations
were Grade A violations—controlled‐substance offenses punishable by more than one
year in prison, see U.S.S.G. § 7B1.1(a)(1); 21 U.S.C. § 841(b)(1)(C)—the district court
correctly calculated a guidelines range of 30 to 37 months, see U.S.S.G. § 7B1.4(a).

        Counsel next considers whether White could argue that the 2010 reduction in
penalties for crack‐cocaine offenses limited his maximum terms of reimprisonment to
two years because his underlying drug crime today would be a Class C felony. See 18
U.S.C. §§ 841(b)(1)(B)(iii); 3559(a) (defining classes of felonies), 3583(e)(3) (limiting
terms of reimprisonment based on felony classification); Fair Sentencing Act of 2010,
Pub. L. No. 111–220, 124 Stat. 2372. We agree with counsel that this claim would be
frivolous. Revocation sanctions are part of the penalty for the underlying offense, so
district courts must apply the law in effect at the time of the original crime. See Johnson
v. United States, 529 U.S. 694, 700–01 (2000); United States v. Rogers, 382 F.3d 648, 652 (7th
Cir. 2004). White’s 2004 drug crime was a Class B felony subject to a 3‐year maximum
term of reimprisonment after revocation, and the Fair Sentencing Act does not reduce
the penalties for those sentenced before the law changed. Dorsey v. United States, 132 S.
Ct. 2321, 2335 (2012); United States v. Foster, 706 F.3d 887, 887–88 (7th Cir. 2013).

       Finally counsel asks whether White could challenge his terms of reimprisonment
as plainly unreasonable and rightly concludes that such a challenge would be frivolous.
Based on White’s extensive criminal history spanning decades and the likelihood that
he would continue to sell drugs, the district court imposed consecutive 2‐ and 3‐ year
prison terms, the statutory maximum. See 18 U.S.C. § 3583(e)(3); United States v. Snyder,
No. 14‐1069                                                                           Page 3

635 F.3d 956, 960 (7th Cir. 2011) (court may impose consecutive terms upon revocation
of concurrent terms of supervised release); United States v. Deutsch, 403 F.3d 915, 918
(7th Cir. 2005) (same). After considering White’s difficult childhood and drug addiction,
the district judge reasonably applied the relevant § 3553(a) factors in deciding that a
total of 5 years in prison was necessary to protect the community, deter future crimes,
and sanction White for repeatedly and flagrantly violating the terms of his supervision.
See 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C); United States v. Neal, 512 F.3d 427, 438–39
(7th Cir. 2008); United States v. Pitre, 504 F.3d 657, 664–65 (7th Cir. 2007).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.